DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–5, 8–13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–5, 7–12, and 14 of U.S. Patent No. 10,242,426. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of U.S. Patent No. 10,242,426. (NOTE: Claims 6, 7, 14, and 15 are rejected under statutory double patenting below)
The following table illustrates the conflicting claim pairs:
Instant Application
1
2
3
4
5
8
9
10
11
12
13
16
U.S. Patent 10,242,426
1
2
3
4
5
7
8
9
10
11
12
14


The following table illustrates the limitations of claim 1 of the instant application when compared against the limitations of claim 1 of U.S. Patent No. 10,242,426:
Instant Application – Claim 1
U.S. Patent No. 10,242,426 – Claim 1
1.  A method of parallelized computation in a distributed multiprocessor system having a plurality a computation units, comprising:
1. A method of parallelized computation in a distributed multiprocessor system having a plurality of computation units, comprising: 
executing a plurality of programs in said plurality of computation units to determine respective pairings of data elements and code modules to be executed subsequently in the multiprocessor system and outputting the pairings from a plurality of ports of said computation units
executing a plurality of programs in said plurality of computation units to determine respective pairings of data elements and code modules to be executed subsequently in the multiprocessor system and outputting the pairings from a plurality of ports of said computation units, 

wherein one or more of the data elements comprises computer graphics ray tracing information identifying a shape, and identifiers for rays to be tested for intersection with the shape; 
collecting the data elements of the pairings that reference the same code module by extracting each of the data elements from its original pairing and grouping the extracted data elements referencing the same code module into larger groupings, each grouping maintaining an association with its respective code module;
collecting the data elements of the pairings that reference the same code module by extracting each of the data elements from its original pairing and grouping the extracted data elements referencing the same code module into larger groupings, each grouping maintaining an association with its respective code module; 
Terminating the collecting of data elements for a specific grouping based on a heuristic; and
terminating the collecting of data elements for a specific grouping based on a heuristic; and 
Submitting to the multiprocessor system, the specific grouping of data elements for use during execution of the code module associated with that specific grouping of data elements by one or more of said computation units.
submitting to the multiprocessor system, the specific grouping of data elements for use during execution of the code module associated with that specific grouping of data elements by one or more of said computation units.



The following table illustrates the limitations of claim 9 of the instant application when compared against the limitations of claim 8 of U.S. Patent No. 10,242,426:
Instant Application – Claim 9
U.S. Patent No. 10,242,426 – Claim 8
9. A non-transitory computer readable medium having stored thereon computer executable instructions that when executed cause at least one processor to:
8. A non-transitory computer readable medium having stored thereon computer executable instructions that when executed cause at least one processor to: 
execute a plurality of programs in a plurality of computation units of a multiprocessor system to determine respective pairings of data elements and code modules to be executed subsequently in the multiprocessor system and output the pairings from a plurality of ports of said computation units;
execute a plurality of programs in a plurality of computation units of a multiprocessor system to determine respective pairings of data elements and code modules to be executed subsequently in said multiprocessor system and output the pairings from a plurality of ports of said computation units; 
collect the data elements of the pairings that reference the same code module by extracting each of the data elements from its original pairing and group the extracted data elements referencing the same code module into larger groupings, each grouping maintaining an association with its respective code module;
collect the data elements of the pairings that reference the same code module by extracting each of the data elements from its original pairing and group the extracted data elements referencing the same code module into larger groupings, each grouping maintaining an association with its respective code module, 

wherein one or more of the data elements comprises computer graphics ray tracing information identifying a shape, and identifiers for rays to be tested for intersection with the shape; 
terminate the collecting of data elements for a specific grouping based on a heuristic; and
terminate the collecting of data elements for a specific grouping based on a heuristic; and 
submit to the multiprocessor system, the specific grouping of data elements for use during execution of the code module associated with that specific grouping of data elements by one or more of said computation units.
submit to the multiprocessor system, the specific grouping of data elements for use during execution of the code module associated with that specific grouping of data elements by one or more of said computation units.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 6, 7, 14, and 15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 6, 8 and 13 of prior U.S. Patent No. 10,242,426. This is a statutory double patenting rejection.
The following table illustrates the conflicting claim pairs:
Instant Application
6
7
14
15
U.S. Patent 10,242,426
1
6
8
13


The following table illustrates the limitations of claim 6 (including limitations incorporated by reference from parent claim 1, italicized) of the instant application when compared against the limitations of claim 1 of U.S. Patent 10,242,426:
Instant Application – Claim 6
U.S. Patent No. 10,242,426 – Claim 1
6.  A method of parallelized computation in a distributed multiprocessor system having a plurality a computation units, comprising:
1. A method of parallelized computation in a distributed multiprocessor system having a plurality of computation units, comprising: 
executing a plurality of programs in said plurality of computation units to determine respective pairings of data elements and code modules to be executed subsequently in the multiprocessor system and outputting the pairings from a plurality of ports of said computation units
executing a plurality of programs in said plurality of computation units to determine respective pairings of data elements and code modules to be executed subsequently in the multiprocessor system and outputting the pairings from a plurality of ports of said computation units, 
[the method of claim 1]
wherein one or more of the data elements comprises computer graphics ray tracing information identifying a shape, and identifiers for rays to be tested for intersection with the shape[;]

wherein one or more of the data elements comprises computer graphics ray tracing information identifying a shape, and identifiers for rays to be tested for intersection with the shape; 
collecting the data elements of the pairings that reference the same code module by extracting each of the data elements from its original pairing and grouping the extracted data elements referencing the same code module into larger groupings, each grouping maintaining an association with its respective code module;
collecting the data elements of the pairings that reference the same code module by extracting each of the data elements from its original pairing and grouping the extracted data elements referencing the same code module into larger groupings, each grouping maintaining an association with its respective code module; 
terminating the collecting of data elements for a specific grouping based on a heuristic; and
terminating the collecting of data elements for a specific grouping based on a heuristic; and 
submitting to the multiprocessor system, the specific grouping of data elements for use during execution of the code module associated with that specific grouping of data elements by one or more of said computation units.
submitting to the multiprocessor system, the specific grouping of data elements for use during execution of the code module associated with that specific grouping of data elements by one or more of said computation units.

	
Regarding claim 7 of the instant application (which depends from claim 6 of the instant application discussed above), claim 6 of U.S. Patent No. 10,242,426 recites the additional limitation of claim 7 of the instant application, namely “wherein the information identifying a shape comprises bounding volume shape data and primitive shape data.”  

The following table illustrates the limitations of claim 14 of the instant application (including limitations incorporated by reference from parent claim 9, italicized) when compared against the limitations of claim 8 of U.S. Patent No. 10,242,426:
Instant Application – Claim 14
U.S. Patent No. 10,242,426 – Claim 8
14. A non-transitory computer readable medium having stored thereon computer executable instructions that when executed cause at least one processor to:
8. A non-transitory computer readable medium having stored thereon computer executable instructions that when executed cause at least one processor to: 
execute a plurality of programs in a plurality of computation units of a multiprocessor system to determine respective pairings of data elements and code modules to be executed subsequently in the multiprocessor system and output the pairings from a plurality of ports of said computation units;
execute a plurality of programs in a plurality of computation units of a multiprocessor system to determine respective pairings of data elements and code modules to be executed subsequently in said multiprocessor system and output the pairings from a plurality of ports of said computation units; 
collect the data elements of the pairings that reference the same code module by extracting each of the data elements from its original pairing and group the extracted data elements referencing the same code module into larger groupings, each grouping maintaining an association with its respective code module;
collect the data elements of the pairings that reference the same code module by extracting each of the data elements from its original pairing and group the extracted data elements referencing the same code module into larger groupings, each grouping maintaining an association with its respective code module, 
[The non-transitory computer readable medium of claim 9,]
wherein one or more of the data elements comprises computer graphics ray tracing information identifying a shape, and identifiers for rays to be tested for intersection with the shape;


wherein one or more of the data elements comprises computer graphics ray tracing information identifying a shape, and identifiers for rays to be tested for intersection with the shape; 
terminate the collecting of data elements for a specific grouping based on a heuristic; and
terminate the collecting of data elements for a specific grouping based on a heuristic; and 
submit to the multiprocessor system, the specific grouping of data elements for use during execution of the code module associated with that specific grouping of data elements by one or more of said computation units.
submit to the multiprocessor system, the specific grouping of data elements for use during execution of the code module associated with that specific grouping of data elements by one or more of said computation units.


Regarding claim 15 of the instant application (which depends from claim 14 of the instant application discussed above), claim 13 of U.S. Patent No. 10,242,426 recites the additional limitation of claim 15 of the instant application, namely “wherein the information identifying a shape comprises bounding volume shape data and primitive shape data.”  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garland et al. (US 8,773,422 B1) in view of Garrity (US 8,130,239 B1). 
Regarding claim 9, Garland discloses
A non-transitory computer readable medium having stored thereon computer executable instructions that when executed case at least one processor to: (Garland [4:22–34]: driver including library for controlling parallel processing architecture to operate; [9:7–12]: computer programs stored in main memory, when executed, enable system to perform functions) 
Execute a plurality of programs in a plurality of computation units of a multiprocessor system (Garland [2:53–57]: ordering and/or grouping performed utilizing a parallel processing architecture – i.e. parallel processing involves plurality of processors, each having an output as port; [3:43-–45] and Fig. 2: parallel processors 204) to determine respective pairings of data elements and code modules to be executed subsequently in said multiprocessor system and output the pairings from a plurality of ports of said computation units; (Garland [4:43–49]: Morton code assigning a spatial index code to a point in space computed for each primitive – See Fig. 3, steps 302–306; [5:30–43]: bounding box divided into quadrants within x and y coordinate space, and Morton code corresponding to 2-D space nodes – i.e. primitives are “data elements” and bounding regions based on Morton codes are “code modules” – Fig. 4A and [5:64 – 6:3] further discusses the Morton codes corresponding to bounding areas)
Collect the data elements of the pairings that reference the same code module by extracting each of the data elements from its original pairing and group the extracted data elements referencing the same code module into larger groupings, each grouping maintaining an association with its respective code module; (Garland [4:53–57]: once Morton codes are calculated for each primitive, primitives sorted according to the Morton codes, constructing a tree, where based on Morton Code bits, place primitive in appropriate child node of root node; [6:9–21]: constructing hierarchy by sorting triangles according to their Morton code, such that each triangle is placed in one of 4 children of a root node based on Morton code; [6:56–57]: if two triangles have the same Morton code, then they will be in the same leaf – see Fig. 3, steps 308–316; Also [7:62–8:6] discusses once triangles have been sorted according to Morton code, leaf nodes formed by collecting groups up to B consecutive triangles together)
Terminate the collecting of data elements for specific grouping based on a heuristic (Garland [5:1–5] and Fig. 3: determination wither another level is needed based on a variety of factors, such as number of primitives in previously constructed node – step 312; Also [7:62–8:6] collecting groups up to B consecutive triangles together) and
	Garland does not explicitly discloses submit to the multiprocessor system, the specific grouping of data elements for use during execution of the code module associated with that specific grouping of data elements by one or more of said computation units.
	Garrity discloses: 
submit to the multiprocessor system, the specific grouping of data elements for use during execution of the code module associated with that specific grouping of data elements by one or more of said computation units (Garrity [15:27–41] and Fig. 35: GPU rendering graphics based on previously created graphics rendering tree, including processing performed on tree prior to rendering; Note [10:39–51] discusses a creation process of a rendering tree, including grouping command data)
Garland and Garrity are both directed to systems and methods for graphics rendering using a hierarchical data structure.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for generating a hierarchical structure for rendering image data as provided by Garland, with the use of a hierarchical structure for rendering image data as provided by Garrity, using known electronic interfacing and programming techniques.  The modification merely applies rendering using a hierarchical rendering structure to a system that generates a hierarchical rendering structure ready for improvement to yield predictable results, namely using the generated data structure for rendering to actually render an image.  Moreover, the modification results in an improved rendering system by completing the rendering process using the generated tree, namely providing a more complete graphics system. 
Regarding claim 1, the instructions when executed by a processor of claim 9 perform the method of claim 1, and as such claim 1 is rejected based on the same rationale as claim 9 set forth above. 

Claims 2, 8, 10 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garland et al. (US 8,773,422 B1) in view of Garrity (US 8,130,239 B1) and in further view of Richards (US 5,369,418 A).
Regarding claim 10, the limitations included from claim 9 are rejected based on the same rationale as claim 9 set forth above and incorporated herein.  Further regarding claim 10, Garland further discloses: 
Wherein maintaining the association between each grouping and its respective code module comprises including an (Garland [2:30–37] discloses use of BVH hierarchy, using kd-trees, BSP trees, etc. which require a pointer for relationship between nodes)
Richards discloses:
an instruction pointer identifying a start of instructions to be executed for the data elements of that grouping (Richards [8:34–50] discloses use of a start pointer to pixel data for rendering pixel data.)
Examiner further notes that the use of pointers to graphic instructions as taught by Richards combined with the grouping of data taught by Garland teaches wherein the maintaining the association between each grouping and its respective code module comprises including an instruction pointer identifying a start of instructions to be executed for the data elements of that grouping.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine, with the use of a hierarchical data structures for obtaining graphics data as provided by Garland, including using a hierarchical structure for rendering image data as provided by Garrity, with the use of pointers to instructions as taught by Richards, using known electronic interfacing and programming techniques. In the above combination, the use of pointers provides more efficient use of memory resources by reducing the need to make multiple copies of data, resulting in a more efficient image processing system.
Regarding claim 2, the instructions when executed by a processor of claim 10 perform the method of claim 2, and as such claim 2 is rejected based on the same rationale as claim 10 set forth above. 
Regarding claim 16, the limitations included from claim 9 are rejected based on the same rationale as claim 9 set forth above and incorporated herein.  Further regarding claim 16, Richards discloses:
Wherein each description of a code module to be executed comprises a reference to a memory location (Richards [8:35–50]: use of a start pointer to pixel data for rendering pixel data, as well as instruction provided to define address at which coded pixel data for next display line is to be read from memory, i.e. address parameter)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine, with the use of a hierarchical data structures for obtaining graphics data as provided by Garland, including using a hierarchical structure for rendering image data as provided by Garrity, with the use of pointers to instructions as taught by Richards, using known electronic interfacing and programming techniques. In the above combination, the use of pointers provides more efficient use of memory resources by reducing the need to make multiple copies of data, resulting in a more efficient image processing system, as well as connecting software instructions using simple addressing.
Regarding claim 8, the instructions when executed by a processor of claim 16 perform the method of claim 8, and as such claim 8 is rejected based on the same rationale as claim 16 set forth above. 

Claims 6–7 and 14–15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garland et al. (US 8,773,422 B1) in view of Garrity (US 8,130,239 B1) and in further view of McCombe et al. (US 2010/0073370 A1). 
Regarding claim 14, the limitations included from claim 9 are rejected based on the same rationale as claim 9 set forth above and incorporated herein.  Further regarding claim 14, McCombe teaches
Wherein one or more of the data elements comprises computer graphics ray tracing information identifying a shape, and identifiers for rays to be tested for intersection with the shape (McCombe ¶ 126: intersection testing results output, which includes intersected primitive and ray identifier)
One of ordinary skill in the art, at the time of the invention and with a reasonable expectation of success, would have found it obvious to modify the system for organizing hierarchical data for rendering as provided by Garland, including using a hierarchical structure for rendering image data as provided by Garrity, with the technique of grouping ray data with primitive data as provided by McCombe using known electronic interfacing and programming techniques.  The modification merely substitutes one type of image rendering data for another within an hierarchical data structure for rendering, yielding predictable results of including common ray tracing information associated with the corresponding primitives for rendering.  
Regarding claim 6, the instructions when executed by a processor of claim 14 perform the method of claim 6, and as such claim 6 is rejected based on the same rationale as claim 14 set forth above. 
Regarding claim 15, Garland further discloses: 
Wherein the information identifying a shape comprises bounding volume shape data and primitive shape data (Garland [4:43–49]: Morton code assigning a spatial index code to a point in space computed for each primitive – See Fig. 3, steps 302–306; [5:30–43]: bounding box divided into quadrants within x and y coordinate space, and Morton code corresponding to 2-D space nodes)
Regarding claim 7, the instructions when executed by a processor of claim 15 perform the method of claim 7, and as such claim 7 is rejected based on the same rationale as claim 15 set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616